DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been reviewed by the examiner and entered of record in the file.
2.	Accordingly, claims 1, 8-12 and 15 are amended, and claims 2-7 and 19 are cancelled.  Claims 1, 8-13 and 15-18 are pending in the application.
3.	Claims 15-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Previous Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-5, 6, 8-11 and 19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Doornhos et al, U.S. 7,807,711 B2 in view of Smith, U.S. 20150126595 A1.
	In view of the amendatory changes to the claims, Applicant’s arguments with respect to the rejection of claim(s) 1-5, 6, 8-11 and 19 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

New Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Korthout et al, U.S. 7,807,711 B2, in view of Travers et al, J Allergy Clin Immunol (2010).
	As amended, instant claim 1 is directed to a method of treating dermatitis comprising administering CBDA to a subject, wherein the dermatitis is induced by microbial infection.  Claim 8 limits the purity of the CBDA extract to greater than 95% w/w.  Claim 9 limits the synthetic preparation of the CBDA. Claims 10 and 11 limit the dosage of CBDA.  
	 Korthout et al teach a method of treating an inflammatory skin disease in a patient, specifically dermatitis (please see column 3, lines 50-51), comprising CBDA), “examples of acidic THC precursors are cannabidiolic acid (CBDA),”  (see column 3, lines 11-12), wherein the CBDA is an extract: 

    PNG
    media_image1.png
    175
    355
    media_image1.png
    Greyscale
, (see column 4, lines 24-34).
  Korthout et al teach wherein an acidic precursor that suppresses the release of a pro-inflammatory cytokine, in particular TNF-, while stimulating the release of an anti-inflammatory cytokine, in particular IL-10, is preferred: 
	
    PNG
    media_image2.png
    159
    349
    media_image2.png
    Greyscale
(see column 3, lines 29-38).  Korthout et al teach dosage amounts:

    PNG
    media_image3.png
    144
    358
    media_image3.png
    Greyscale
, (see column 5, lines 28-36), which fall within the range of less than 2000 mg (as required by claim 10) and the range of between 10 and 1000 mg (as required by claim 11).
Korthout et al teach a method of administering CBDA to treat dermatitis in a subject, via the mechanism of inhibiting TNF- and stimulating IL-10, but does not embody wherein the dermatitis is induced by microbial infection.
However Travers et al teach that “[b]acterial infection with Staphylococcus aureus is a known trigger for worsening of atopic dermatitis (AD),” (see the first line of “Background” on page 146). Travers et al teach that in response to microbials, in particular bacteria, AD lesions produce an array of pro-inflammatory cytokines, please refer to the multiplex analysis in Table II on page 150, wherein TNF- expression is elevated while IL-10 expression is reduced. 
Accordingly one skilled in the art would reasonably believe that selecting TNF-and IL-10 as therapeutic targets would be beneficial in the treatment of microbial-infection induced dermatitis in a subject in need thereof.  One would be motivated to administer the known acidic cannabinoid (CBDA), having previously demonstrated inhibition of TNF- and activation of IL-10 as suggested by Korthout et al, for the treatment of an inflammatory skin disease that is characterized by elevated TNF- and reduced levels of IL-10.
Regarding the purity of CBDA (“the acidic cannabinoid”), Korthout et al teach:

    PNG
    media_image4.png
    170
    349
    media_image4.png
    Greyscale
, (see column 5, lines 18-27), which encompasses greater than 95% purity, as required by claim 8.
Korthout et al teach that:

    PNG
    media_image5.png
    64
    355
    media_image5.png
    Greyscale
, (see column 4, lines 11-14). Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." As such, the claimed method by which the compound is produced does not carry patentable weight. 

6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korthout et al, U.S. 7,807,711 B2 in view of Travers et al, J Allergy Clin Immunol (2010) as applied to claim 1 above, further in view of Hong et al, Semin Cutan Med Surg (2013).
	As amended, instant claim 1 is directed to a method of treating dermatitis comprising administering CBDA to a subject, wherein the dermatitis is induced by microbial infection, and wherein the CBDA is used concomitantly with one or more additional medicaments (claim 12), more specifically corticosteroid (claim 13).
Korthout et al in view of Voorhees et al teach a method of administering CBDA to treat dermatitis in a subject, via the mechanism of inhibiting TNF- and stimulating IL-10, wherein the dermatitis is induced by microbial infection, but do not teach the administration of another medicament, in particular a corticosteroid.
	However, Hong et al teach that corticosteroids are common first line therapies employed in the treatment of atopic dermatitis, administered systemically and/or topically, please refer to Table 1 on page 29.
Therefore it would have been obvious to a skilled artisan seeking treatment of the inflammatory skin disease dermatitis in a subject, wherein the dermatitis is microbial infection-induced, to select and administer the known cannabinoid compound (CBDA) in conjunction with another medicament such as a corticosteroid, in order to achieve an additive effect in the treatment of said dermatitis, with a reasonable expectation of success.

Conclusion
7.	In conclusion, claims 1, 8-13 and 15-18 are currently pending.  Claims 13-18 are withdrawn from consideration. Claims 1 and 8-13 are rejected.  No claim is presently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 8, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611